DETAILED ACTION
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows a bail having a rigid portion and a flexible portion which is comprised of a plurality of segments that are unidirectionally flexible, wherein the bail is coupled to a rotational motor and controlled (Claims 1-12). The prior art also does not show a method where height and thickness parameters are determined and a bail (having a rigid portion and flexible portion) is moved accordingly, such as to offset print media in a bin (Claims 13-15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mandel et al. (US Patent No. 5,609,333) discloses a stack height control system with a moveable lever but is not shown to be flexible.
Kotani (US Pub No. 2020/0339370) discloses an arm having a rigid portion and a flexible portion but is not unidirectionally flexible. Also does not qualify as prior art by date.

Kodama et al. (EP 2784013) discloses a lever with a rigid portion and flexible portion that is not driven and lacks height and thickness detection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        January 27, 2022